Olivek, Chief Judge:
Counsel for the parties have submitted the above-enumerated appeal for reappraisement for decision upon stipulation, reading as follows:
1. That tlie merchandise and the issues involved in the above-entitled appeal for reappraisement are the same in all material respects as those involved in United States v. Gitkin Co., A.R.D. 132, and that the record in the cited case may he incorporated in the record herein.
2. At the time of exportation of the merchandise involved herein, the prices at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country of exportation for exportation to the United States, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incidental to placing the merchandise in condition packed ready for shipment to the United States, were the appraised values, less the amounts described on the invoice under the heading “Actual Charges”; and that on or about the said time of exportation, such or similar merchandise was not freely offered for sale to all purchasers for home consumption in the country of exportation.
3. That the involved merchandise was entered or withdrawn from warehouse prior to the effective date of the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956 (T.D. 54521).
Oil the agreed facts, I find export value, as defined in section 402(d), Tariff Act of 1930, to be the proper basis for the determination of the value of the bamboo articles involved and that such values were the appraised values, less the amounts described on the invoice under the heading “Actual Charges.”
Judgment will issue accordingly.